Citation Nr: 1750347	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  00-16 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a skin condition.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1993 to November 1996.

This matter comes to the Board of Veterans'Appeals (Board) on appeal from a January 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. Subsequently, the claim was transferred to the RO in Boston, Massachusetts. 

The January 2000 rating decision denied service connection for posttraumatic disorder (PTSD) and service connection for skin condition. 

In July 2003, April 2007, and August 2012, the Board remanded the case for additional development.  While on remand, an April 2017 rating decision granted service connection for PTSD.  Consequently, this matter is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another examination and opinion is necessary to ensure the Veteran is afforded every possible consideration.  

The Board finds the April 2017 VA examination opinion to be inadequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). First, the examiner only opined on the likelihood the Veteran's skin condition is etiologically related to a specific in-service bug bite, but did not discuss the Veteran's broader contention that his skin condition is etiologically related to the environmental conditions he experienced while deployed to Bosnia. In March 1997, the Veteran reported to "living in a trench, being exposed to multiple bug bites." At the April 2017 VA examination, the Veteran reported believing his skin conditions experienced over the years may be related to environmental exposures experienced during his deployment. Second, the examiner does not address the evidence of chronic eczema throughout the record, to include VA treatment records stating "intermittent eczematous dermatitis of extremities with onset in Bosnia." The Board finds the April 2017 examination opinion lacks sufficient discussion of the Veteran's eczema, its onset, and etiology.

Accordingly, the case is REMANDED for the following actions:

1. Schedule an examination with an appropriate medical professional, preferably a dermatologist, to determine the nature and etiology of the Veteran's skin condition. The examiner should obtain a complete history from the Veteran, review his claims file (to include this remand), and perform any studies or tests deemed necessary by the examiner. The examiner should address:

a) Identify any skin conditions experienced by the Veteran, previously and currently.

b) For any skin condition identified, is it at least as likely as not (50 percent or greater probability) that the skin condition had its onset during service or is etiologically related to service?

Discuss the Veteran's contention that his skin conditions experienced over the years are related to the environmental conditions he experienced while deployed to Bosnia. See March 1997 statement and April 2017 VA examination. Discuss the VA treatment visits noting "intermittent eczematous dermatitis of extremities with onset in Bosnia." See September 2007 and June 2015 VA treatment records.

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Upon completion of the above action, the AOJ should review the examiner's report to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Take any necessary corrective action. 38 C.F.R. § 4.2 (2016).

3. Upon completion of the above actions, readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the Veteran and his representative the opportunity to respond. Thereafter, this issue should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




